Title: To George Washington from Colonel Stephen Moylan, 5 May 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 5th May 1778
                    
                    Yesterday I was honord by your Letter of the 29th ulto. I am exceedingly Sorry to find there is So bad a prospect of arming the  Cavalry, if the 107 Carbines which are in Camp were orderd to this post, they woud be of Some Service. I have wrote Some time past, to Major Washington, requesting him to procure Swords from Hunters Manufactory which I hope he will be able to effect.
                    I have Seen but five horses of those purchasd by this State, they were Sent to Major Clough who rejected them as unfit for the Service, I am told there are Some tolerable good ones, deliverd to the Regiments at Chatham, Brunswick, and Pennington. I propose visiting them this week, and expect, from the late accounts I have from each, to make a more favorable report of them than my last, to your Excellency.
                    Major Clough went yesterday by my order, with a party of Horse to Bordentown, in consequence of the inclosed Letter, which I since find was dictated more by the fears of the writers, than any real cause for being alarmd, it is true that five or Six hundred of the enemy are on this Side near Coopers Ferry Covering Some wood cutters, and hunting for Forage. I expect the Major back to morrow, and propose ordering that Regiment to Princeton, as Forage is there collecting, and becoming exceeding Scarce in this Quarter, any Commands your Excellency may have for me after this week, you will please to have directed to that place. I have the honor to be Dear Sir your most Obliged H. St
                    
                        Stephen Moylan
                    
                